Broyles, C. J.
1. The first four grounds of the amendment to the motion for a new trial are too incomplete within themselves to raise any question for the consideration of this court. It would require an examination of other parts of the record to understand these grounds and to ascertain whether the admission of the evidence complained of therein was harmful to the accused. See, in this connection, Lawrence v. State, 26 Ga. App. 607 (4) (107 S. E. 621).
2. Neither of the excerpts from the charge of the court as complained of, when considered in the light of the particular facts of the case and the entire charge of the court, shows cause for another trial of the case.
3. The verdict was amply authorized by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.